Opinion by
White, P. J.
§71. General demurrer; legal effect of . The legal effect of a general demurrer is to admit the facts pleaded to be true, but to deny that they constitute a cause of action or ground of defense. [Zacharie v. Bryan, 2 Tex. 274.] And the only question which will be considered under it is whether any cause of action or ground of defense is disclosed in the pleading demurred to. [Warner v. Bailey, 7 Tex. 517.] If sufficient be stated in the pleading demurred to, to enable the court to see that a good cause of action or ground of defense exists, however defectively stated, a general demurrer will not be sustained. [Williams v. Warnell, 28 Tex. 611; Edgar v. Galveston, 46 Tex. 421.]
Eeversed and remanded.